DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group l, a method for manufacturing an antibacterial copper nanofiber by injection molding, claims 1-5 in the reply filed on 10/31/2022 is acknowledged. Claim 6 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/31/2022 has been considered by the examiner.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the reference number “7” in Fig. 3 and the reference number “321” in Fig. 5. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 2016/0340809) in view of Muanchan et al. (“Replication of Micro-Nanostructures”, J. Yan (ed.), Micro and Nano Fabrication Technology, 2018) and Nobuta et al. (US 2017/0355119).

With respect to claim 1, Fisher teaches a method for manufacturing an antibacterial copper nanofiber (“antimicrobial polymer yarns and methods of making the same”, Pa [0001]; “a method of making a copper-based yarn”, Pa [0008]), comprising raw material mixing operation: mixing dry copper nanopowder having an averaged particle size of not more than 48 nm with a fiber raw material to form a mixed raw material (“The slurry is prepared from a polymer”, Pa [0020]; “the slurry is mixed with water insoluble nanoparticles of electrolytic copper…in powder form. The size of each nanoparticle of electrolytic copper may be in the range of 5 to 50 nanometers.”, Pa [0021]; In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).)
Fisher differs from the claim in that Fisher further teaches extruding the slurry mixture through spinneret and spinning plurality of fibers to obtain yarn (Pa [0022] and [0023]), but is silent to injection molding operation for manufacturing an antibacterial copper nanofiber.
In the same field of endeavor, replication of micro-/nanostructures, Muanchan teaches that micro-/nano-injection molding is an effective technology that is expected to be suitable methods for mass production because it leads to high precision, low production costs, high production rates, and simple processing steps (pg 5 chap 2.2). Muanchan further teaches that the molding comprises: 
plasticization: loading a hopper of an injection machine with the mixed raw material, transferring the mixed raw material from the hopper into a barrel, extruding the mixed raw material with a screw in the barrel to turn the mixed raw material into a molten state by frictional heating, and maintaining the melting temperature of the mixed raw material (“1. Fluidization- thermoplastic resins are melted by heating processes”, pg 5 chap 2.2; “polymer granules are transferred from a hopper into a plasticizing unit to reach a molten or softened state”, pg 8 chap 3.1 and Fig. 2);
filling: pushing the screw to pour the molten mixed raw material into a mold cavity of a mold in a closed state through a discharge port of the barrel (“2. Replication– Fluidized polymers are molded in the stamp or injected into the mold with the desired shape.”, pg 6 chap 2.2; “the molten polymer is injected into the mold cavity”, pg 8 chap 3.1 and Fig. 2);
pressurization: after filling the mold cavity with the molten mixed raw material, continuing to apply high pressure and adding the mixed raw material (“During compression, a mold with the injected polymer is compressed by clamping force, thereby reducing the cavity thickness to the final thickness of the part. During this stage, molten polymer is forced by the holding pressure for a specific time to compensate for material shrinkage.”, pg 8 chap 3.1 and Fig. 2) until a pouring gate is solidified (since the clamping force is applied until the mold is opened, thus the pressurization would be performed until a pouring gate is solidified as well.);
cooling: cooling the mixed raw material in the mold cavity (“After a sufficient holding time, molten polymer is solidified by cooling processes.”, pg 8 chap 3.1 and Fig. 2); 
ejection: opening the mold and ejecting the cooled and formed mixed raw material out of the mold cavity (“After the polymer is shaped completely with the mold, it is ejected from the mold.”, pg 8 chap 3.1 and Fig. 2); and
product injection: removing a runner system and waste materials to produce an antibacterial copper nanofiber injection product (even though Muanchan does not explicitly teach this step, Muanchan further shows the solidified runner and gate in Figs. 4 and 5, thus one would have found it obvious to remove the solidified runner and gate as waste materials for the purpose of the desired final product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fisher with the teachings of Muanchan and substitute Muanchan’s injection molding for the spinning for the purpose of mass production of the nanofibers with high precision, low production costs, high production rates, and simple processing steps.
Muanchan teaches that thermoplastic resins are melted by heating processes (pg 5 chap 2.2), and polymer granules are transferred from a hopper into a plasticizing unit to reach a molten or softened state (pg 8 chap 3.1 and Fig. 2), but is silent to maintaining the melting temperature of the mixed raw material by using a heater.
In the same field of endeavor, injection molding machine and method, Nobuta teaches that the plasticizing unit 200 includes a barrel-type heating barrel 201 (Pa [0036]) and the screw 10 so that the resin pellet P becomes the molten resin M and mixed with the reinforcing fiber F (Pa [0062]). One would have appreciated that Nobuta’s heating barrel would inherently comprise a heater with barrel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fisher in view of Muanchan with the teachings of Nobuta and provide the heater with the Muanchan’s barrel for the purpose of heating the raw material so as to maintain it in a molten or softened state.

With respect to claim 2, Fisher as applied to claim 1 above further teaches that the copper nanopowder is mixed with the fiber raw material in a weight percentage range of 0.1%-30% (“between 1500 and 2000 parts-per-million (ppm)”, Pa [0017]).
With respect to claim 4, Fisher as applied to claim 1 above further teaches that the fiber raw material comprises polyamide (PA) or nylon (Pa [0020]).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 2016/0340809) in view of Muanchan et al. (“Replication of Micro-Nanostructures”, J. Yan (ed.), Micro and Nano Fabrication Technology, 2018) and Nobuta et al. (US 2017/0355119) as applied to claim 1 above, and further in view of Grimes et al. (US 9,878,480).

With respect to claim 3, Fisher as applied to claim 1 above does not specifically teach that the copper nanopowder is added to the fiber raw material in a weight percentage range of 20%-24%.
In the same field of endeavor, a method of making synthetic polymer pellet feedstock having a high concentration of an anti-microbial agent, Grimes teaches that in the method the polymer pellets and one or more anti-microbial agents are metered into the mixing vessel in desired quantities (co 10 li 10-15) and the one or more anti-microbial agents are in the form of powdered metals and / or metal salts that include , but are not limited to , copper , silver , zinc , and salts of any of the foregoing (co 10 li 20-23). Grimes further teaches that the content of anti-microbial agents is 27.75 % w/w in one example (Table 1A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fisher with the teachings of Grimes and provide the copper nanopowder as much as 27.75 % w/w with the raw material for the purpose of making synthetic polymer nanofiber having a high concentration of an anti-microbial agent.

With respect to claim 5, Fisher as applied to claim 1 above does not specifically teach that during the step of raw material mixing operation, a toning colorant can be further added.
In the same field of endeavor, a method of making synthetic polymer pellet feedstock having a high concentration of an anti-microbial agent, Grimes teaches that in the method the polymer pellets and one or more anti-microbial agents are metered into the mixing vessel in desired quantities (co 10 li 10-15) and the super pellets may be metered back into the mixing vessel 212 along with one or more additives (such as, for example, pigments, tints, dyes, or the like) to impart the super pellets with additional features, such as a particular desired color (co 12 li 62-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fisher with the teachings of Grimes and provide pigments, tints, dyes with the raw material in order to impart the nanofiber with additional features, such as a particular desired color.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146. The examiner can normally be reached 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742